DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEDIA SCANNER COMPRISING AN UPPER SCANNING DEVICE AND A LOWER SCANNING ASSEMBLY, WHEREIN THE UPPER SCANNING DEVICE IS DISPOSED AT AN ANGLE AND IS IN CONTACT WITH AN ADVANCING MEDIA AT OR BEFORE THE FIRST SCAN LINE.

Claim Objections
Claims 2 and 3 objected to because of the following informalities:  
Claim 2, ll. 2: the phrase “faces the upper surface” is suggested to be changed to -- faces an upper surface --.  Claim 3 is objected based on its dependency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the media path" in ll. 3 on page 16.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same as the C-inverted path?  It is suggested to change the phrase to reflect the C-inverted path or include the phrase of “media path” in the same limitation introducing the C-inverted path.  Claim 15 is rejected based on its dependency. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US Pub 2005/0254103) in view of the background of Sugiyama and Kato (US Pub 2008/0239416).

Re claim 1: Sugiyama teaches a media scanner comprising: 
an input tray; an output tray, the output tray being disposed above the input tray (e.g. the sheet stacking portion (100a) and the discharging sheet stacking portion (100b) are considered the input tray and output tray respectively.  As seen in figure 6, the output area is above the sheet stacking portion, which is taught in ¶ [72].); 

[0072] The automatic image reading apparatus 100 is provided with a sheet stacking portion 100a in which a plurality of sheet materials S which are the object of image reading are contained in their stacked state, a feeding and conveying apparatus 110 for feeding and conveying the sheet materials S, an image reading apparatus 140 for reading the images of the sheet materials S supplied form this feeding and conveying apparatus 110, a discharging portion 111 for discharging the sheet materials S after image reading, and a discharged sheet stacking portion 100b in which the sheet materials S after image reading are contained in a stacked state. Of these, the feeding and conveying apparatus 110 has a sheet feeding roller 110a for supplying the sheet materials S one by one, a pair of separating and feeding rollers 110b and 110c for separating and supplying the sheet materials S fed by the sheet feeding roller 110a one by one, and an arm 110d. for rotatably and substantially vertically rockably supporting the above-described sheet feeding 

[0073] The discharging portion 111 has a pair of conveying rollers 123 and 133 for conveying the sheet material S after image reading, and a pair of sheet discharging rollers 124 and 134 for discharging the sheet material S to the discharged sheet stacking portion 110b. Of these rollers, the rollers 123 and 124 are drive rollers, and the rollers 133 and 134 are driven rollers.


    PNG
    media_image1.png
    314
    509
    media_image1.png
    Greyscale

a media feeder to advance media along a media path from the input tray to the output tray (e.g. the feeding rollers are used to feed sheets into the scanner device along a media path from an input tray area, which is taught in ¶ [72] above.  There are more rollers (122) that further feeds sheets to the output tray, which is seen in figure 6 and 8 and explained in ¶ [11].);
[0011] Likewise, in the image reading apparatus 140 shown in 

 an upper scanning device (interpretation: the upper scanning device may include a camera or collection of cameras that capture an image of a side of media.  The upper scanning device may include a contact image sensor (CIS) module, a reduction optics module, or some other combination of optics.  The upper scanning device may include optics for scanning a first side of media advancing along the media path, which is disclosed on pages 7 and 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) to generate a first scan line, the upper scanning device being disposed to face downward to scan a first side of the media at the first scan line (e.g. the image reading apparatus (140) is above the media path and faces downward toward the scanning path to scan a first side of an image, which is taught in ¶ [72] above.  The image reading apparatus can read the first line of the front side of the sheet.); and 
a lower scanning assembly (interpretation: the lower scanning assembly may be disposed vertically below the upper scanning device and may be disposed to face upward to scan a second side of the media.  The loser scanning assembly includes a lower scanning device and may also include a transparent platen.  The lower scanning assembly may include a camera or contact image sensor (CIS) module, a reduction optics module, or some other combination of optics, which is disclosed on pages 6-8.  This interpretation and its equivalents are utilized for this term hereinafter in the Office Action.) to generate a second scan line, the lower scanning assembly being disposed vertically below the upper scanning device and is to face upward to scan a second side of the media at the second scan line (e.g. a lower scanning device is shown in figure 6 below a media feeding path in order to scan a second side of a sheet, which is shown in figure 6 above and explained in ¶ [75].  The second scanning device can read a second scan line on the second side.).

[0075] When the image reading operation is started, the plurality of sheet materials S stacked on the sheet stacking portion 100a are fed one by one by the feeding and conveying apparatus 110, and are conveyed into the image reading gap G between upper and lower image reading units 12 by the upstream roller pair 15. The sheet material S conveyed into the image reading gap G is conveyed with image surfaces formed on the two sides thereof being brought into close contact with the image reading surfaces 145 of the upper and lower image reading units 12 and at the same time, the image surfaces are read by image reading sensors 146. The sheet material S after image reading is conveyed out of the image reading gap G by the downstream roller pair 16b, and is further discharged onto the discharged sheet stacking portion 110b by the pair of conveying rollers 123 and 133 and the pair of sheet discharging rollers 124 and 134. Thereby the image reading operation for a sheet material S is completed. When the image surfaces of a plurality of sheet materials S are to be continuously read, the supply timing of the sheet materials S by the feeding and conveying apparatus 110 can be set so that as described above, before the trailing edge of the preceding sheet material S completely passes through the downstream conveying nip N2, the leading edge of the succeeding sheet material S may come into the upstream conveying nip N1.


However, this is well known in the art as evidenced by background of Sugiyama.  Similar to the primary reference, the background discloses using a contact image sensor for scanning (same field of endeavor or reasonably pertinent to the problem).    
The background of Sugiyama teaches wherein the upper scanning device is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the first scan line (e.g. as seen below, as the page goes under the wheel (161) and the front side scanner, the front portion rises as a sheet is fed underneath the contact image sensor.  This creates an angle in relation to the media path.  In addition, the contact image sensor contacts the page at or before the first scan line, which is seen in the convention device shown in figure 8 and explained in ¶ [11] above and ¶ [07].).  

[0007] Also, in Japanese Patent Application Laid-open No. H10-190938, as shown in FIG. 8 of the accompanying drawings, driven rollers 131 and 132 are provided on the upstream side and the downstream side, respectively, of a reading portion housing 141, and these are pressed against conveying rollers 121 and 122, respectively, by compression springs 170. Thereby, a sheet material S is brought into close contact with a sheet conveying guide 11 so as to bring the image surface of the sheet material S into close contact with an image reading surface.

    PNG
    media_image2.png
    308
    487
    media_image2.png
    Greyscale

Therefore, in view of the background of Sugiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the upper scanning device is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the first scan line, incorporated in the device of Sugiyama, in order to create the closest possible contact with the image with multiple springs, which can save on space within the scanner and cost (as stated in the background ¶ [04] and [06]).  

	However, the combination above fails to specifically teach the features of wherein the media path extends from the input tray to below the upper scanning device, to above the lower scanning assembly, and to the output tray.
	However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses feeding a sheet from an input tray to an output tray above the input tray (same field of endeavor or reasonably pertinent to the problem).    

[0074] When two or more originals 8 are picked up at the same time by the pickup roller 6, the originals 8 are separated into individual sheets by a retard roller 11 and then fed. An image on the fed original 8 is read by an image sensor 1 and the read image data is transferred to an image processing section, not shown. The front end and the rear end of the fed original 8 are detected by a registration sensor 14. Conveying timing and the like are controlled by controlling the rotation and stopping of a registration roller 3a using signals from the registration sensor 14.

[0075] A platen roller 10 is provided at a position opposing the image sensor 1 with a constant clearance gap between the platen roller 10 and a contact glass 20 (refer to FIG. 3) of the image sensor 1. Although the original 8 conveyed through the clearance gap may contact the contact glass 20, it is preferable to avoid frequent contact because of contamination of the contact glass.

[0089] In this manner, control of the rotation of the platen roller 10 is performed for each conveyed original to prevent adherence of contaminants on the contact glass 20 that is the reading surface of the image sensor 1, which results in ensuring of high quality image reading.

[0090] The original 8 having passed the image sensor 1 is conveyed by the conveying roller 3 and subsequently discharged to a discharge tray 9 by a discharge roller 5.



    PNG
    media_image3.png
    344
    507
    media_image3.png
    Greyscale

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the media path extends from the input tray to below the upper scanning device, to above the lower scanning assembly, and to the output tray, incorporated in the device of Sugiyama, in order to stably conveying a plurality of originals while cleaning a contact glass of the image sensor, which can reduce streaks in a scanned image (as stated in Kato ¶ [23]).  

Re claim 2: The teachings of Sugiyama in view of the background and Kato are applied to independent claim 1 above. 
Sugiyama teaches the media scanner of claim 1, wherein a lower surface of the upper scanning device faces the upper surface of the lower scanning assembly (e.g. the lower surface of the upper scanner in figure 6 is above the upper surface of the lower scanner, which is shown in figure 6 and explained in ¶ [72] and [75] above.).  


However, Sugiyama fails to specifically teach the features of the media scanner of claim 2, wherein the lower surface of the upper scanning device is disposed at an angle with respect to the upper surface of the lower scanning assembly.  
However, this is well known in the art as evidenced by background of Sugiyama.  Similar to the primary reference, the background discloses using a contact image sensor for scanning (same field of endeavor or reasonably pertinent to the problem).    
The background of Sugiyama teaches wherein the lower surface of the upper scanning device is disposed at an angle with respect to the upper surface of the lower scanning assembly (e.g. as seen in figure 8, the image shows the front side scanner angled as the sheet is in contact with the upper scanner.  This mechanism combined with the multiple scanner devices scanning both sides would create an upper scanner angled with respect to the upper surface of the lower scanning device.  The angled scanning device is described in ¶ [07] and [11] above.).
Therefore, in view of the background of Sugiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the lower surface of the upper scanning device is disposed at an angle with respect to the upper surface of the lower scanning assembly, incorporated in the device of Sugiyama, in order to create the closest possible contact with the image with multiple springs, which can save on space within the scanner and cost (as stated in the background ¶ [04] and [06]).  


Sugiyama teaches the media scanner of claim 1, wherein the media advancing along the media path is to contact the lower scanning assembly at or before the second scan line (e.g. as the sheet is conveyed, the reading surface of the lower and upper surface is widened to come into close contact with the conveyed paper, which is taught in ¶ [48].).  
[0048] When the leading edge of the sheet material S conveyed from the upstream side comes into the conveying nip N1 between the conveying roller 121 and driven roller 131 of the upstream roller pair 15, the driven roller 131 is upwardly moved (displaced) in accordance with the thickness of the sheet material S, and the roller shaft 161 is upwardly moved against the urging force of the compression spring 180 to thereby push up the receiving portions 141a of the reading portion housing 141. The image reading unit 12, as described above, is vertically movably held by the parallel moving mechanism and therefore, by the receiving portions 141a being pushed up, the entire image reading unit 12 is pushed up. Thereby, the image reading gap G between the sheet conveying surface 103 of the sheet conveying guide 11 and the image reading surface 145 is widened. At this time, the image reading gap G is widened by an amount corresponding to the amount of movement of the above-described driven roller 131, i.e., to the same width as the thickness of the sheet material S. Therefore, the sheet material conveyed into the image reading gap G by the upstream roller pair 15 is smoothly conveyed into the image reading gap G, and the image surface as the upper surface thereof is brought into close contact with the image reading surface 145 of the image reading unit 12. Accordingly, the image surface of the sheet material S is read well by the image reading sensor 146.

Re claim 5: The teachings of Sugiyama in view of the background and Kato are applied to independent claim 1 above.


[0048] When the leading edge of the sheet material S conveyed from the upstream side comes into the conveying nip N1 between the conveying roller 121 and driven roller 131 of the upstream roller pair 15, the driven roller 131 is upwardly moved (displaced) in accordance with the thickness of the sheet material S, and the roller shaft 161 is upwardly moved against the urging force of the compression spring 180 to thereby push up the receiving portions 141a of the reading portion housing 141. The image reading unit 12, as described above, is vertically movably held by the parallel moving mechanism and therefore, by the receiving portions 141a being pushed up, the entire image reading unit 12 is pushed up. Thereby, the image reading gap G between the sheet conveying surface 103 of the sheet conveying guide 11 and the image reading surface 145 is widened. At this time, the image reading gap G is widened by an amount corresponding to the amount of movement of the above-described driven roller 131, i.e., to the same width as the thickness of the sheet material S. Therefore, the sheet material conveyed into the image reading gap G by the upstream roller pair 15 is smoothly conveyed into the image reading gap G, and the image surface as the upper surface thereof is brought into close contact with the image reading surface 145 of the image reading unit 12. Accordingly, the image surface of the sheet material S is read well by the image reading sensor 146.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of the background of Sugiyama, Kato and Nakanishi (CN Pub 102333172 (Pub Date: 5/7/2014)).

Re claim 8: Sugiyama teaches an image forming device, comprising: 

an input tray; an output tray, the output tray being disposed above the input tray (e.g. the sheet stacking portion (100a) and the discharging sheet stacking portion (100b) are considered the input tray and output tray respectively.  As seen in figure 6, the output area is above the sheet stacking portion, which is taught in ¶ [72] above.); 
a media feeder to advance media along a media path from the input tray to the output tray (e.g. the feeding rollers are used to feed sheets into the scanner device along a media path from an input tray area, which is taught in ¶ [72] above.  There are more rollers (122) that further feeds sheets to the output tray, which is seen in figure 6 and 8 and explained in ¶ [11] above.); 
an upper scanning device to generate a first scan line, the upper scanning device being disposed to face downward to scan a first side of the media at the first scan line (e.g. the image reading apparatus (140) is above the media path and faces downward toward the scanning path to scan a first side of an image, which is taught in ¶ [72] above.  The image reading apparatus can read the first line of the front side of the sheet.); and 
a lower scanning assembly to generate a second scan line, the lower scanning assembly being disposed vertically below the upper scanning device and is to face upward to scan a second side of the media at the second scan line (e.g. a lower scanning device is shown in figure 6 below a media feeding path in order to scan a second side of a sheet, which is shown in figure 6 above and explained in ¶ [75] above.  The second scanning device can read a second scan line on the second side.). 

However, this is well known in the art as evidenced by background of Sugiyama.  Similar to the primary reference, the background discloses using a contact image sensor for scanning (same field of endeavor or reasonably pertinent to the problem).    
The background of Sugiyama teaches wherein the upper scanning device is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the first scan line (e.g. as seen below, as the page goes under the wheel (161) and the front side scanner, the front portion rises as a sheet is fed underneath the contact image sensor.  This creates an angle in relation to the media path.  In addition, the contact image sensor contacts the page at or before the first scan line, which is seen in the convention device shown in figure 8 and explained in ¶ [07] and ¶ [11] above.).  


    PNG
    media_image2.png
    308
    487
    media_image2.png
    Greyscale

Therefore, in view of the background of Sugiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the upper scanning device is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the first scan line, incorporated in the device of Sugiyama, in order to create the closest possible contact with the image with multiple springs, which can save on space within the scanner and cost (as stated in the background ¶ [04] and [06]).  
	However, the combination above fails to specifically teach the features of wherein the media path extends from the input tray to below the upper scanning device, to above the lower scanning assembly, and to the output tray.
	However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses feeding a sheet from an input tray to an output tray above the input tray (same field of endeavor or reasonably pertinent to the problem).    




    PNG
    media_image3.png
    344
    507
    media_image3.png
    Greyscale

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the media path extends from the input tray to below the upper scanning device, to above the lower scanning assembly, and to the output tray, incorporated in the device of Sugiyama, in order to stably conveying a plurality of originals while cleaning a contact glass of the image sensor, which can reduce streaks in a scanned image (as stated in Kato ¶ [23]).  


However, this is well known in the art as evidenced by Nakanishi.  Similar to the primary reference, Nakanishi discloses scanning both sides of a document (same field of endeavor or reasonably pertinent to the problem).    	Nakanishi teaches a printer to print images on a recording medium; and a media scanner coupled to the printer (e.g. the invention discloses a printer that prints images and contains a scanner that scans a document, which is taught in ¶ [30] and [31].).

[0030] Picture 1 is the application image reading device of this invention according to a first embodiment of the image forming apparatus of a sectional view. the image forming device I is a so-called composite machine with scanning function, a copy function, a printing function and a facsimile function or the like, to be sent to the external device 2 by reading the read manuscript image (scanning function), or the image of the read manuscript or image received from the outside to colour or monochrome recording is formed on recording paper (equivalent to the copying function, the printing function and the fax function).

[0031] the image forming apparatus I to the image printed on the recording paper, comprising: a light scanning device 11, a developing device 12, the photoreceptor drum 13, a drum cleaning device 14, a charging device 15, an intermediate transfer with device 16, fixing device 17, sheet conveying path S, a paper feed tray 18 and the paper discharge tray 19.

Therefore, in view of Nakanishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a printer to print images on a recording medium; and a media scanner coupled to the printer, incorporated in the device of Sugiyama, as modified by the background of Sugiyama and Kato, in order to 

Re claim 9: The teachings of Sugiyama in view of the background of Sugiyama, Kato and Nakanishi are applied to dependent claim 8 above. 
Sugiyama teaches the image forming device of claim 8, wherein a lower surface of the upper scanning device faces the upper surface of the lower scanning assembly (e.g. the lower surface of the upper scanner in figure 6 is above the upper surface of the lower scanner, which is shown in figure 6 and explained in ¶ [72] and [75] above.). 
However, Sugiyama fails to specifically teach the features of the lower surface of the upper scanning device is disposed at an angle with respect to the upper surface of the lower scanning assembly.  
However, this is well known in the art as evidenced by background of Sugiyama.  Similar to the primary reference, the background discloses using a contact image sensor for scanning (same field of endeavor or reasonably pertinent to the problem).    
The background of Sugiyama teaches the lower surface of the upper scanning device is disposed at an angle with respect to the upper surface of the lower scanning assembly (e.g. as seen in figure 8, the image shows the front side scanner angled as the sheet is in contact with the upper scanner.  This mechanism combined with the multiple scanner devices scanning both sides would create an upper scanner angled with respect to the upper surface of the lower scanning device.  The angled scanning device is described in ¶ [07] and [11] above.).


Re claim 10: The teachings of Sugiyama in view of the background of Sugiyama, Kato and Nakanishi are applied to dependent claim 8 above.
Sugiyama teaches the image forming device of claim 8, wherein the lower scanning assembly includes a scanning device and a platen (e.g. the image reading surface (145) is considered a platen and the scanning device (143) is used to capture an image of the back side of the sheet, which is taught in ¶ [48] above.).  

Re claim 11: The teachings of Sugiyama in view of the background of Sugiyama, Kato and Nakanishi are applied to dependent claim 8 above.
Sugiyama teaches the image forming device of claim 8, wherein the media advancing along the media path is to contact the lower scanning assembly at or before the second scan line (e.g. as the sheet is conveyed, the reading surface of the lower and upper surface is widened to come into close contact with the conveyed paper, which is taught in ¶ [48] above.).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of the background of Sugiyama.

Re claim 14: Sugiyama teaches a media scanner comprising: 
an input tray; an output tray, the output tray being disposed above the input tray (e.g. the sheet stacking portion (100a) and the discharging sheet stacking portion (100b) are considered the input tray and output tray respectively.  As seen in figure 6, the output area is above the sheet stacking portion, which is taught in ¶ [72] above.); 
a media feeder to advance media along an inverted C-path from the input tray to the output tray (e.g. the feeding rollers are used to feed sheets into the scanner device along a media path from an input tray area, which is taught in ¶ [72] above.  There are more rollers (122) that further feeds sheets to the output tray, which is seen in figure 6 and 8 and explained in ¶ [11] above.  The feed path from the scanner to the output tray is a C-shape.); 
an upper scanning device to scan a first side of the media (e.g. the image reading apparatus (140) is above the media path and faces downward toward the scanning path to scan a first side of an image, which is taught in ¶ [72] above.  The image reading apparatus can read the first line of the front side of the sheet.); and 
a lower scanning assembly to scan a second side of the media, wherein the upper scanning device is disposed vertically above the lower scanning assembly (e.g. a lower scanning device is shown in figure 6 below a media feeding path in order to scan a second side of a sheet, which is shown in figure 6 above and explained in ¶ [75] 
However, Sugiyama fails to specifically teach the feature of is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the media is scanned by the upper scanning device.  
However, this is well known in the art as evidenced by background of Sugiyama.  Similar to the primary reference, the background discloses using a contact image sensor for scanning (same field of endeavor or reasonably pertinent to the problem).    
The background of Sugiyama teaches is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the media is scanned by the upper scanning device (e.g. as seen below, as the page goes under the wheel (161) and the front side scanner, the front portion rises as a sheet is fed underneath the contact image sensor.  This creates an angle in relation to the media path.  In addition, the contact image sensor contacts the page at or before the first scan line, which is seen in the convention device shown in figure 8 and explained in ¶ [07] and ¶ [11] above.).  


    PNG
    media_image2.png
    308
    487
    media_image2.png
    Greyscale

Therefore, in view of the background of Sugiyama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of is disposed at an angle with respect to the media path to cause a front edge of the media advancing along the media path to contact the upper scanning device at or before the media is scanned by the upper scanning device, incorporated in the device of Sugiyama, in order to create the closest possible contact with the image with multiple springs, which can save on space within the scanner and cost (as stated in the background ¶ [04] and [06]).  


Allowable Subject Matter
Claims 6, 7, 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The underlined angles mentioned in the claims below were not found in any applied and/or cited prior art.

Re claim 6: The teachings of Sugiyama in view of the background and Kato are applied to independent claim 1 above. 
The media scanner of claim 1, wherein the angle the upper scanning device is disposed with respect to the media path is between 7 degrees and 10 degrees.  

Re claim 7: The teachings of Sugiyama in view of the background and Kato are applied to independent claim 1 above. 
The media scanner of claim 1, wherein the angle the upper scanning device is disposed with respect to the media path is between 8 degrees and 9 degrees.  

Re claim 12: The teachings of Sugiyama in view of the background of Sugiyama, Kato and Nakanishi are applied to independent claim 8 above.The image forming device of claim 8, wherein the angle the upper scanning device is disposed with respect to the media path is between 7 degrees and 10 degrees.  

Re claim 13: The teachings of Sugiyama in view of the background of Sugiyama, Kato and Nakanishi are applied to independent claim 8 above.The image forming device of claim 8, wherein the angle the upper scanning device is disposed with respect to the media path is between 8 degrees and 9 degrees.  

Re claim 15: The teachings of Sugiyama in view of the background of Sugiyama are applied to independent claim 14 above.The media scanner of claim 14, wherein the angle the upper scanning device is disposed with respect to the media path is between 7 degrees and 10 degrees.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konuki is disclosed as a scanner that scans both sides of a page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672